Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 6/28/2021
2.	Claims 21-37 are presented for examination.
Double Patenting
3.	Applicant’s request for reconsideration and removal of the obviousness type double patenting rejection set forth in the last Office action is not persuasive. 
Applicant’ remark “the number of voltage levels applied to gates of the respective first to N-th memory cells is L. L being an integer less than M/N” is not recited in U. S. Patent No. 10607707. However, this limitation is raised new matter. See 112/1st paragraph below. Therefore, the claims as originally presented, absent the new matter, would have subjected to obviousness-type double patenting as being unpatentable over claims 1-14, 18 and 21 of U.S. Patent No. 10607707 as indicated in the outstanding Office Action.
	Claim Rejections - 35 USC 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 21 and 37 are rejected under 35 U.S.C. § 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably 
The newly added limitation “the number of voltage levels applied to gates of the respective first to N-th memory cells is L. L being an integer less than M/N” in claim 21 and claim 37 is not described in the specification.
	Claims 22-36 are rejected for incorporating the defects of the parent claim.
6.	Applicant's arguments with respect to the newly added limitations have been considered but have not been found persuasive. Therefore, the claims as originally presented, absent the new matter, would have subjected to rejections for the same reason as set forth in the previous Office action that are provided below for your convenience.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 21-26 and 34-37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Moschiano et al. US Pub. No. 20130272071 (IDS).
	As per claims 21 and 34, Figs. 1-4 and 6 of Moschiano are directed to a semiconductor memory comprising: N memory cell arrays (more than one memory array, see par. 59), N being an integer equal to or larger than 2, I-th memory cell array (600, par. 59,  Fig. 6) among the N memory cell arrays including a plurality of I-th memory cells (Fig. 1), I being an integer from 1 to N; and a controller (660, Fig. 6, par. 60), wherein each of threshold voltages (Fig. 2) of the first to I-th memory cells (111-1 to 111-N, Fig. 1) is set to any of first to M-th threshold voltages, M being an integer equal to or larger than 3, a J-th threshold voltage being higher than a (J-1)-the threshold voltage (Fig. 3), J being an integer from 2 to M, data of K bits is stored using a combination (soft data, abstract, 554 of Fig. 5, par. 11, 37 or 52 ) of threshold voltages of the first to N-th memory cells, K being integer of equal to or smaller than N x M / 2.
	As per claim 22, paragraphs 21, 35 or claim 12 and Fig. 1 of Moschiano disclose further comprising: a first word line (105-1) coupled to the plurality of first memory cells; a second word line (105-1) coupled to the plurality of second memory cells, and a controller (662, Fig. 6), wherein upon reception write data of three pages (par. 35) including the first bit, the second bit, and the third bit, the controller performs a write operation to the plurality of first memory cells and to the plurality of second memory cells based on the three-page write data.
	As per claim 23, paragraph 39 and Fig. 4 of Moschiano disclose wherein in the write operation, when first data is written into a combination of the first memory cell and the second memory cell, the controller raises the threshold voltage of the first memory cell to the second threshold voltage, and raises the threshold voltage of the second memory cell to the third threshold voltage.
	As per claims 24 and 25, paragraphs 12, 21, claim 28 and Fig. 6 of Moschiano disclose wherein in a read operation to a first page including the first bit, the controller reads data from the plurality of first memory cells and data from the plurality of second memory cells by applying one read voltage to each of the first word line and the second word line, determines read data of the first page based on first read data that is read from the plurality of first memory cells and second read data that is read from the plurality of second memory cells, and outputs the determined read data of the first page to an outside of the controller (a read request, par. 38).
	As per claim 26, paragraphs 12, 21, 35, claims 12, 28 and Fig. 6 of Moschiano disclose further comprising: a first word line (105-1, Fig. 1) coupled to the plurality of first memory cells (111-1, 121-1, Fig. 1); a second word line (105-2, Fig. 1) coupled to the plurality of second memory cells (111-2, 121-2, Fig. 1); and a controller (662, Fig. 6), wherein upon reception of write data (par. 35) of a first page including the first bit, the controller performs a first page write operation to the plurality of the first memory cells or to the plurality of the second memory cells, based on the received write data of the first page, upon reception of write data of a second page including the second bit, the controller performs a second page write operation to the other of the plurality of the first memory cells and the plurality of the second memory cells, based on the received write data of the second page, upon reception of write data to third page including the third bit, the controller reads data of the first page written in the plurality of first memory cells or in the plurality of second memory cells, reads data (par. 21) of the second page written in the plurality of first memory cells or in the plurality of second memory cells, and performs a third page write operation to the plurality of the first memory cells and to the plurality of second memory cells, based on the read data of the first page, the read data of the second page, and the received write data of the third page.
As per claim 35, Fig. 2 and paragraph 48 of Moschiano disclose wherein the controller is configured to perform a read operation for one bit data based on the first to N-th memory cells (Fig. 2), and the controller is configured to apply at least two of first to N-th read voltages to corresponding at least two of the first to N-th memory cells, respectively, in parallel in the read operation (par. 48).
	As per claim 36, paragraphs 21 and 23 of Moschiano disclose further comprising: a first sense amplifier configured to read data stored in the first memory cell array (par. 23); a second sense amplifier (due to more than one memory array, see par. 59) configured to read data stored in the second memory cell array; and a logic circuit (par. 23) configured to determine read data based on read results with the first sense amplifier and the second sense amplifier.
	As per claim 37, Figs. 1-4 and 6 of Moschiano are directed to semiconductor memory comprising: a first memory cell array (600, Fig. 6) including a plurality of first memory cells (111-1 to 111-N, Fig. 1); a second memory cell array (more than one memory array, see par. 59) including a plurality of second memory cells (111-1 to 111-N, Fig. 1); and a controller (660, Fig. 6, par. 60), wherein each of threshold voltages (Fig. 2) of the first memory cells and the second memory cells is set to any of a first threshold voltage, a second threshold voltage higher than the first threshold voltage, a third threshold voltage higher than the second threshold voltage, a fourth threshold voltage higher than the third threshold voltage, and a fifth threshold voltage higher than the fourth threshold voltage, data of three or more bits (MLCs, more than one bit, par. 4, 30 or 31) including a first bit, a second bit, and a third bit is stored (soft data, par. 12 and 41) using a combination (soft data, abstract, 554 of Fig. 5, par. 11, 37 or 52 ) of a threshold voltage of the first memory cell and a threshold voltage of the second memory cell (par. 52).  
	Response to Arguments
10.	Applicant's arguments with respect to the newly added limitations have been considered but are moot in view of the rejections as set forth in the rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827